DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cornelissen et al. (US 2009/0194388) in view of Sedlacek (US 6,648,129).
 	Cornelissen shows a conveyor chain made up of a plurality of consecutive chain links 1 that are connected by means of hinging pins 11 to form a conveyor chain with at least two consecutive links connected to the hinge pins.  Each transport conveyor chain link 1 has two sets of hinging pin engaging elements 6, one set being configured for engaging a leading side hinging pin 11 and one set being configured for engaging a trailing side hinging pin 11.  The hinging pin engaging elements 6 comprise a series of ring structures 9.  The two sets of hinging pin engaging elements are connected to a support structure 3.  The support structure extends on a first upper side 17 to form a transport surface side relative to the hinging pin engaging elements.  On a second lower side 23, the support structure does not extend beyond the 
	However, it should be noted that the interchangeable use of metal and plastic hinge pins are well known in the art. In particular, Sedlacek shows a transport conveyor chain link 12 with two sets on hinging elements 17 on connected to leading and training sides of a support structure for engaging leading and trailing side hinge pins 20 in a fashion similar to that of Cornelissen.  Sedlacek teaches that it is known to use steel hinge pins in such a transport conveyor to increase wear life (column 1, lines 30-35).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the plastic hinge pins of Cornelissen with steel hinge pins in order to increase wear life according to the teachings of Sedlacek.  When this is done, the resulting conveyor would have all the structure required by claims 1-2 and 6-7.
	Additionally, Sedlacek teaches that the hinge pins 20 may be made of a steel rod 22surrounded by a urethane tube in order to provide hinge pin in order to provide a strong rod with abrasion resistant properties.  ).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the plastic hinge pins of Cornelissen with 
 	In response to the rejections in the previous office action that relied on Cornelissen, the applicant’s representative states that the hinge pins or Cornelissen are not intended to be used in conjunction with guiders.  While this statement may be true, it should be noted that the above claims do not require that the hinge pins actually slide along guiders.  The claims merely require that the hinge pins are configured to slide along guiders. As the pins are capable of sliding along guiders that are sized to fit within the gap between the hinge loops, Cornelissen shows all the structure required by the passive intended use limitation of the claim because they are capable of sliding along such guiders. 
 	The applicant’s representative also asserts that there is not enough space between the hinge loops to allow for placement of guiders.  The examiner respectfully disagrees.  Narrow guiders could bfit between the hinge loops.  The claims include no limitations regarding the side of the guiders to be used and as such, any size gap allowing the hinge pin to contact a guider, no matter how narrow, provides sufficient structure to meet the language of the claims requiring a pin configured to slide along guiders. Furthermore, the gap is large enough for a drive sprocket to fit therein which would suggest that gap is large enough to receive similarly sized guiders.      
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cornelissen et al. (US 2009/0194388) in view of Cornelissen (US 2014/0027251).

	However, it should be noted that the interchangeable use of metal and plastic hinge pins are well known in the art. In particular, Cornelissen’251 shows a transport conveyor chain link 1 with two sets on hinging elements 9/9’ on connected to leading and training sides of a support structure 4 for engaging leading and trailing side hinge pins 12 in a fashion similar to that of Cornelissen.  Cornelissen’251 teaches plastic and steel hinge pins may be used 
	Additionally, it should be noted that the conveyor chain links of Cornelissen’251 each employ two hinge pin stoppers 13 that may be staggered at opposite sides of the front and rear sides of the links of arranged opposite to each other (see paragraph 0034). Cornelissen’251 teaches that the hinge pin stoppers 13 advantageously allow for the easy assembly and disassembly of a conveyor chain from conveyor chain links by providing access to the hinge pin stoppers from the sides of the conveyor chain.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the hinge pin stoppers of Cornelissen’251 in the links of Cornelissen’388 according to allow for easy assembly and disassembly of the conveyor chain by accessing the stoppers from the sides of the chain according to the teachings of Cornelissen’251.  When this is done, the resulting apparatus would have all the structure required by claims 4-5 and 8.
    	In regard to applicants remarks concerning the rejections in the previous office action that relied upon Cornelissen’3888, please see the discussion at the end of section 3 above. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cornelissen’388 in view of Cornelissen’251 or Sedlacek and further in view of in view of Pertuit Jr. (US 2013/0341163).
	The resulting apparatuses described above in sections 3 and 4 have all the structure required by claims 9 and 10 but the conveyor chain is not guided by a set of guiders configured 
	Pertuit shows a conveyor chain formed by a plurality of modules 24 with forward and rearward hinge elements 30/31 in a fashion similar to that of Cornelissen.  Pertuit teaches that such a conveyor chain may be slidably supported by guiders 16 arranged between the hinge elements to provide a cleanable wear resistant conveyor chain.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to support the conveyor chain of Cornelissen on a plurality of guiders arranged between the hinge elements.  When this is done, the exposed hinging pins would slide along the guiders so that the conveyor chain is substantially borne by the hinging pins moving over the guiders.  Therefore, when the resulting conveyor chains of Cornelissen’388 in view of Cornelissen’251 are modified according to the teachings of Pertuit, the resulting conveyor chains would have all the structure required by claims 1-2, 6-7, and 9-10 or 1-2, 4-8 and 9-10.
 	In response to the rejections in the previous office actions that relied upon Cornelissen’388 and Pertuit, the applicant’s representative states that the primary reference (Cornelissen’388) fails to provide the teaching necessary for one of ordinary skill in the art to be motivated to modify the primary reference to include the support rails.  This is not persuasive as it amounts arguing against the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, the motivation to modify the primary reference came from Pertuit and the lack of a teaching to provide supporting guiders in Cornelissen’388 .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651